Case 4:16-cv-00053-RLY-DML Document 213 Filed 10/04/19 Page 1 of 2 PageID #: 6826



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

   APRIL DAMIANI, as Administrator for the           )
   ESTATE OF JOSE DAMIANI, JR., and on               )
   behalf of herself,                                )
                                                     )
                  Plaintiff,                         )
                                                     )
          v.                                         )     Case No. 4:16-cv-53-RLY-DML
                                                     )
   MICHAEL ALLEN,                                    )
   BOBBY TROUTMAN,                                   )
   TOWN OF WEST BADEN SPRINGS,                       )
                                                     )
                  Defendants.                        )

                                    NOTICE OF APPEARANCE

  To the Clerk of this Court and all parties of record:

         I am admitted or otherwise authorized to practice in this court, and I appear as counsel for

  Defendant Michael Allen.

                                                          Respectfully submitted,

                                                          CURTIS T. HILL, JR.
                                                          Attorney General of Indiana
                                                          Attorney No. 13999-20

  Date: October 4, 2019                                   By: s/ Cory C. Voight
                                                          Cory C. Voight
                                                          Special Counsel of Complex Litigation
                                                          Attorney No. 23180-49



  OFFICE OF THE INDIANA ATTORNEY GENERAL
  Indiana Government Center South, 5th Floor
  302 West Washington Street
  Indianapolis, IN 46204-2770
  Phone: (317) 234-7132
  Fax:    (317) 232-7979
  Email: Cory.Voight@atg.in.gov
Case 4:16-cv-00053-RLY-DML Document 213 Filed 10/04/19 Page 2 of 2 PageID #: 6827



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 4, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system. Notice of this filing will be sent to all registered parties

  by operation of the Court’s electronic filing system.



                                                s/ Cory C. Voight
                                                Cory C. Voight
                                                Special Counsel of Complex Litigation


  OFFICE OF THE INDIANA ATTORNEY GENERAL
  Indiana Government Center South, 5th Floor
  302 West Washington Street
  Indianapolis, IN 46204-2770
  Phone: (317) 234-7132
  Fax:    (317) 232-7979
  Email: Cory.Voight@atg.in.gov




                                                   2
